Citation Nr: 0636892	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for a residual scar from 
a wound of the dorsum of the left third metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2005, the Board remanded this case to satisfy a 
hearing request.  In September 2005, a Travel Board hearing 
before the undersigned Veterans Law Judge was held.  A 
transcript of that hearing is of record.  In January 2006, 
the Board remanded this case for further evidentiary 
development.  The case has been returned to the Board for 
further appellate action.


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
June 2006, the veteran requested a hearing at the RO before 
the Board.  As there is nothing in the record to indicate 
that the requested hearing has been scheduled, the Board 
finds that a remand is required to ensure compliance with the 
veteran's hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


